Worden, J.
The assignment of errors in this cause does not state the name of either of the parties. In short, there is no assignment of errors in this cause. The rule requiring the assignment of errors to state the names of all the parties has been long in force. Here there is no statement *539whatever of the names of the parties or either of them. The assignment of error is the commencement of the suit in this court, and it is quite as essential that the names of the parties should appear in the assignment of error as in the complaint in an action in the, courts below.
W. A. Bonham, for appellant.
J-. Brownlee and IT. Brownlee, for appellee.
The appeal is dismissed, at the costs of the appellant.